DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 6, line 11, reads “has resulted in desired patient outcome” but should read “has resulted in the desired patient outcome.”
Paragraph 31, line 6, reads “such as recorded by an AMD,” but should read “such as those recorded by an AMD.”  
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snell (US20110112597).
Regarding claims 1 and 13, Snell teaches systems and methods to reduce false detections of cardiac events in implantable medical devices, such as pacemakers. Snell teaches:
A system or method for detecting cardiac events from a patient, the system or method comprising: a memory circuit configured to store physiologic event episodes recorded by a medical device from a patient  (Snell teaches an embodiment in which “…the portions of the IEGM [electrocardiogram] that correspond to abnormal cardiac events are recorded within the implanted device” and “the implanted device is also equipped to detect various normal cardiac events, such as atrial depolarization events…for recording within device memory” [002-003]).
and a control circuit, including a detection control circuit configured to: determine a presence of a target cardiac event in one or more of the stored physiologic event episodes under a first detection setting (“devices are configured to record the selected IEGM data only in response to the detection of arrhythmias or other anomalous events of interest (PACs, PVCs, etc.)” [002]. That is, the presence of arrhythmia, a target cardiac event, is determined by the “sensitivity by which cardiac signals are detected…and parameters by which abnormal cardiac events are detected” which are “selectively adjusted…based on the off-line analysis of recorded [electrocardiogram] data” [13].) and receive, in response to the provided re-determined presence of the target cardiac event, a selected detection setting for a subsequent determination of the presence of the target cardiac event in the patient (By looking at which detection settings correctly identified a target cardiac event, detection settings are “selectively adjusted,” that is, an optimal setting is chosen from a range of possible settings in order to reduce “false detections due to sensitivity problems” [13]). 
a method comprising: determining, using a control circuit, a presence of a target cardiac event in one or more stored physiologic event episodes stored in a memory under a first detection setting (Snell teaches an embodiment in which “…the portions of the IEGM [electrocardiogram] that correspond to abnormal cardiac events are recorded within the implanted device” and “the implanted device is also equipped to detect various normal cardiac events, such as atrial depolarization events…for recording within device memory” [002-003]).
providing the determined presence of the target cardiac event under the first detection setting to a user (“Generally, the programmer permits a physician or other user to program the operation of the implanted device and to retrieve and display… IEGM [electrocardiogram] data and device diagnostic data…” [126].) Docket No. 279.064US1
receiving an adjudication of the provided determined presence of the target; re-determining, using the control circuit, a presence of the target cardiac event in the one or more of the stored physiologic event episodes under a second detection setting different than the first detection setting; providing the re-determined presence of the target cardiac event in the one or more stored physiologic event episodes under the second detecting setting to the user. Upon viewing the device diagnostic data (e.g. whether a stored target cardiac event was accurately detected), the physician can then respond “via LCD display” by selecting from “a menu of specific programmable parameters of the implanted device to be programmed” [128]). Snell further states “typically…IEGM data [is only recorded] during periods of interest, such as during an abnormal cardiac event” [006]. That is, in Snell’s device, the very presentation of a physiological event episode to the physician is (usually) the outcome of a binary decision – whether or not an abnormal cardiac event occurred –because the episode is otherwise not stored. Thus, when the physician views the stored episode and subsequently adjusts operating parameters, the degree of the adjustment (whether it is small [reinforcement] or large [a challenge]) indicates his relative confidence in the circuit’s decision to store that episode: he is, as the applicant claimed, “adjudicating the stored episode.” Thus, Snell anticipates the applicant’s claims.

and receiving, in response to the provided re-determined presence of the target cardiac event, a selected detection setting for a subsequent determination of the presence of the target cardiac event in the patient (“detection parameters [are adjusted] to, e.g., narrow the ranges of the parameters to eliminate false-positives, or to, e.g., expand the ranges of the parameters to eliminate false-negatives” [20]). Thus, Snell teaches the applicant’s claims.

Regarding claims 4 and 16, Snell teaches:
wherein the first and second detection settings include respective first and second sensitivity levels (the presence of a target cardiac event is determined by both “parameters by which abnormal cardiac events are detected,” and associated “sensitivity by which cardiac signals are detected” [13])
wherein, to determine the presence of the target cardiac event in one of the stored physiologic event episodes, the detection control circuit is configured to compare a physiologic parameter derived from the one of the stored physiologic event episodes to the first and second sensitivity levels (“improperly set sensitivity values…result in improper detection of events within the IEGM such as P-waves and R-waves. For example, if the sensitivity is set too high, far-field events can be erroneously detected, triggering false-positive detection of arrhythmias…If the sensitivity is set too low, near-field events can be missed” [13]). That is, a parameter describing a patient’s previously recorded electrocardiogram will be judged at least two different sensitivity levels; the first setting might detect an arrhythmia within the physiological episode, while the second setting might not. Thus, Snell anticipates the applicant’s claims.

Regarding claim 5, Snell teaches:
wherein the target cardiac event includes atrial tachyarrhythmia (“As one example, to detect atrial arrhythmias in real-time, the device might simply compare the atrial rate of the patient against one or more thresholds indicative of atrial tachyarrhythmias” [17])
and the first and second sensitivity levels include respective first and second thresholds or respective first and second value ranges of at least one of: a heart rate; a heart rate stability; an electrogram morphology measurement; or a cardiac contractility measurement (“Cardiac events of interest such as arrhythmias, premature atrial contractions (PACs), premature ventricular contractions (PVCs) and pacemaker mediated tachycardias (PMTs) are detected within the patient using event detection systems and then portions of the IEGM representative of the events of interest are recorded in device memory.” [Abstract]). Thus, Snell anticipates the applicant’s claims.

Regarding claims 6 and 17, Snell teaches:
wherein the detection control circuit is further configured to: determine, for each of the stored physiologic event episodes, a lowest sensitivity level (SensLST) among a plurality of sensitivity levels including the first and second sensitivity levels that are capable of detecting the presence of the target cardiac event from the corresponding stored physiologic event episode (“recorded IEGM data is repeatedly reapplied to the detection systems while various detection/sensitivity parameters are varied throughout a range of values until optimized values are found that eliminate all or most false detections” [18]. By definition, a higher sensitivity would result in more false positives, while a “lowest sensitivity level” would result in the fewest false detections. Snell, which seeks to optimize sensitivity values to “eliminate all or most false detections,” therefore teaches a “lowest sensitivity level.”). 
and select a detection setting from the plurality of sensitivity levels using the SensLST of the stored physiologic event episodes (using the “recorded [electrocardiogram] data…detection/sensitivity parameters are varied throughout a range of values until [their] optimized values are found”[18]). Thus, Snell anticipates the applicant’s claims.

Regarding claims 7 and 19, Snell teaches:
wherein the first and second detection settings include respective first and second durations (“operating parameters define, for example… pulse duration…for both pacing pulses and impedance detection pulses” [115]). 
and wherein, to determine the presence of the target cardiac event in one of the stored physiologic event episodes, the detection control circuit is configured to compare a duration of the one of the stored physiologic event episodes to the first and second duration levels (“improperly set sensitivity values…result in improper detection of events within the [electrocardiogram]. For example, if the sensitivity is set too high, far-field events can be erroneously detected, triggering false-positive detection of arrhythmias…If the sensitivity is set too low, near-field events can be missed” [13]). In addition to teaching the adjustment of sensitivity levels, Snell also states that the presence of a target cardiac event is determined by both “parameters by which abnormal cardiac events are detected,” and associated “sensitivity by which cardiac signals are detected” [13]. Thus, when the device adjusts the sensitivity level of a certain channel, it is also adjusting the associated range of parameter values, which will then be compared to a parameter value from a stored physiologic event episode; duration is one such parameter. Snell therefore anticipates the applicant’s claims.

Regarding claims 8 and 20, Snell teaches:
comprising a user interface configured to receive a user input of the adjudication of the stored physiologic event episodes, wherein the control circuit is configured to program the selected detection setting for the subsequent determination of the presence of the target cardiac event in the patient (“Generally, the programmer permits a physician or other user to program the operation of the implanted device and to retrieve and display… IEGM [electrocardiogram] data and device diagnostic data…” [126]. Upon viewing the device diagnostic data (e.g. whether a stored target cardiac event was accurately detected), the physician can then respond “via LCD display” by selecting from “a menu of specific programmable parameters of the implanted device to be programmed” [128]). Snell further states “typically…IEGM data [is only recorded] during periods of interest, such as during an abnormal cardiac event” [006]. That is, in Snell’s device, the very presentation of a physiological event episode to the physician is (usually) the outcome of a binary decision – whether or not an abnormal cardiac event occurred –because the episode is otherwise not stored. Thus, when the physician views the stored episode and subsequently adjusts operating parameters, the degree of the adjustment (whether it is small [reinforcement] or large [a challenge]) indicates his relative confidence in the circuit’s decision to store that episode: he is, as the applicant claimed, “adjudicating the stored episode.” Thus, Snell anticipates the applicant’s claims.

Regarding claims 9 and 18, Snell teaches:
wherein the control circuit further includes a storage control circuit configured to prioritize the stored physiologic event episodes based on the SensLST of the stored physiologic event episodes. As previously stated with regards to claim 6, a “lowest sensitivity level” would by definition result in the fewest false detections. Additionally, given two physiologic event episodes, the episode with a higher SensLST would be less likely to contain an abnormal cardiac event – that is, it would be less significant. Snell states that “IEGM data from arrhythmias might be eventually overwritten by IEGM data from less significant events,” a prioritization that would be necessary “once the memory of the device becomes full” [70]. Thus, Snell anticipates applicant’s claims.

Regarding claim 10, Snell teaches:
wherein the storage control circuit is configured to store a first number of data features of the event episode if a high priority is assigned, and to store a second, lower number of data features of the event episode if a low priority is assigned. As previously stated with regards to claim 9, Snell teaches that “IEGM data from arrhythmias might be eventually overwritten by IEGM data from less significant events,” a prioritization that would be necessary “once the memory of the device becomes full” [70]. Few or none of a low-priority episode’s data features might be stored, thus anticipating applicant’s claim 10.

Regarding claim 11, Snell teaches:
comprising an ambulatory medical device (AMD) configured to detect a target cardiac event from a subsequent patient physiologic event episode using the received selection of detection setting, stating that “techniques are provided for use by implantable medical devices such as pacemakers” [Abstract], thus anticipating applicant’s claim 11.

Regarding claim 12, Snell teaches:
wherein the control circuit is configured to automatically select between the first and second detection settings for detecting a subsequent target cardiac event, the selection based on the determined presence of a target cardiac event in each of the stored physiologic event episodes under the first and second detection settings (Similar to what was stated regarding claim 6, based on whether a target cardiac event occurred under certain detection settings during a previous episode, “the device [of Snell] adjusts selected detection parameters to, e.g., narrow the ranges of the parameters to eliminate false-positives, or to, e.g., expand the ranges of the parameters to eliminate false-negatives” [20]). Thus, Snell teaches the applicant’s claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Snell as applied to claim 1 above, and further in view of Zou (“Receiver-Operating Characteristic Analysis for Evaluating Diagnostic Tests and Predictive Models”).
Zou teaches receiver-operating characteristic (ROC) analysis for evaluating predictive models, including those that detect cardiac events.

Regarding claims 2 and 14, Snell teaches a detection control circuit which selects an optimal detection setting among at least two detection settings based on minimizing false positives. 
wherein the detection control circuit is configured to determine a first false positive (FP) detection count corresponding to the first detection setting, and a second FP detection count corresponding to the second detection setting, and to provide the determined first and second FP detection counts to the user (“By looking at which detection settings correctly identified a target cardiac event, detection settings are “selectively adjusted,” that is, an optimal setting is chosen from a range of possible settings in order to…”[reduce] false detections due to sensitivity problems” [13]. Snell further states (“Generally, the programmer permits a physician or other user to program the operation of the implanted device and to retrieve and display… IEGM [electrocardiogram] data and device diagnostic data…” [126]). 
However, Snell fails to explicitly disclose that the false positive detection counts are provided to the user. Zou teaches:
the construction of a four-part table for each subject, which provides their false positive counts (“…disease status [estimated from standard ROC methods] for each patient is measured without error. Once the [true disease status] for each subject is determined, a 2×2 contingency table containing the counts of the 4 combinations of classification and true disease status may be formed; the cells consist of the number of true negatives, false negatives, false positives, and true positives” [See Sections titled “Gold Standard” and “Sensitivity and Specificity”, Zou]). It would have been obvious to one of ordinary skill in the art at the time of filing to include a contingency table with the diagnostic IEGM data displayed to the physician in order that the physician could better judge the performance of the detection circuit and adjust parameters for future detection accordingly. Thus, Snell in view of Zou teaches the applicant’s claim 2.

Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snell as applied to claim 1 above, and further in view of Cho (“Clinical, Echocardiographic, and Electrocardiographic Predictors of Persistent Atrial Fibrillation after Dual-Chamber Pacemaker Implantation: An Integrated Scoring Model Approach”) and Zou (“Receiver-Operating Characteristic Analysis for Evaluating Diagnostic Tests and Predictive Models”). As previously stated, Zou teaches receiver-operating characteristic (ROC) analysis for evaluating predictive models, including those that detect cardiac events while Cho teaches electrocardiographic predictors of atrial fibrillation (a target cardiac event) after pacemaker implantation.

Regarding claims 3 and 15, Snell teaches a detection control circuit which selects an optimal detection setting among at least two detection settings based on minimizing false positives. However, Snell fails to explicitly disclose how the false positives are minimized. Cho and Zou teach:
wherein the detection control circuit is configured to determine a receiver operating characteristic (ROC) with operating points including the first and second detection settings, and to provide the determined ROC to the user (“ROC analysis is a useful tool [for] predictive modeling to estimate expected outcomes such as … adverse cardiac events”  [Abstract, Zou] and “receiver operating characteristic (ROC) analysis was used to determine optimal cut-off values and to assess the model’s discrimination performance.” [See section titled “Statistical Analysis,” Cho]). It would have been obvious to one of ordinary skill in the art at the effective filing date to combine the detection control circuit of Snell with the ROC determination as taught by Cho and Zou, as the ROC is a well-known metric to determine optimal sensitivity levels and parameter values, and has been previously been applied to the detection of adverse cardiac events. Thus, Snell in view of Cho and Zou teach the applicant’s claim 3.

Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snell as applied to claims 1 and 13 above, and further in view of Gunderson (US 9533165 B1), which teaches an implantable medical device configured to detect saturation events and tachyarrhythmia from a cardiac electrical signal. 
Regarding claims 7 and 19, Snell teaches:
first and second detection settings for parameters including including pulse duration (among the “parameters by which abnormal cardiac events are detected,” [13] are “pulse duration” [115]). Snell also teaches wherein, to determine the presence of the target cardiac event in one of the stored physiologic event episodes, the detection control circuit is configured to compare a duration of the one of the stored physiologic event episodes to the first and second duration thresholds levels (“improperly set sensitivity values…result in improper detection of events within the [electrocardiogram]…too high [triggers] false-positive detection of arrhythmias…too low, [and]…events can be missed” [13]). Snell is teaching the adjustment of both sensitivity and parameter values, as the presence of a target cardiac event is determined by both “parameters by which abnormal cardiac events are detected,” and associated “sensitivity by which cardiac signals are detected” [13]. Thus, when the device adjusts the sensitivity level of a certain channel, it is also adjusting the associated range of parameter values, which will then be compared to a parameter value from a stored physiologic event episode; duration is just one such parameter. 
However, Snell does not explicitly use the words “duration threshold.” Gunderson teaches wherein detection settings include at least one duration threshold (an abnormal cardiac event “may be detected in response to digital signal 125 reaching a saturation amplitude threshold for a required number of sample points” [62] and that “the saturation event threshold may be thought of as a saturation duration threshold” [67]). That is, in Gunderson, “duration threshold” simply describes how long amplitude is abnormally elevated during a physiologic episode. It would have been obvious to one of ordinary skill in the art at the effective filing date to incorporate the duration threshold as taught by Gunderson into the sundry operating parameters as taught by Snell, as duration threshold is a useful parameter that can indicate the likelihood of an abnormal IEGM being a target cardiac event.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170290550 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921.  The examiner can normally be reached on M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 9-5 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.M.S./Examiner, Art Unit 3792                                                                                                                                                                                                        



/JOHN R DOWNEY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        Friday, January 15, 2021